Exhibit 10.2 MOVIEPASS INC. VOTING AGREEMENT Closing: [●], 2017 TABLE OF CONTENTS Page 1. Voting Provisions Regarding Board of Directors 1 Size of the Board 1 Board Composition 2 Failure to Designate a Board Member 2 Change in Designees 3 No Liability for Election of Recommended Directors 3 No “Bad Actor” Designees 3 2. Remedies 3 Covenants of the Company 3 Irrevocable Proxy and Power of Attorney 4 Specific Enforcement 4 Remedies Cumulative 4 3. Intentionally omitted. 4 4. Term 4 5. Miscellaneous 5 Additional Parties 5 Transfers 5 Successors and Assigns 5 Applicable Law; Dispute Resolution 6 WAIVER OF JURY TRIAL 6 Counterparts 6 Titles and Subtitles 6 Notices 7 Consent Required to Amend, Terminate or Waive 7 Delays or Omissions 8 Severability 8 Entire Agreement 8 Share Certificate Legend 9 Stock Splits, Stock Dividends, etc. 9 Manner of Voting 9 Further Assurances 9 Attorney’s Fees 9 Not a Voting Trust 9 Schedule A - Key Holders Exhibit A - Adoption Agreement i VOTING AGREEMENT THIS VOTING AGREEMENT (this “ Agreement ”), is made and entered into as of this [] day of , 2017, by and among MoviePass Inc., a Delaware corporation (the “ Company ”), Helios and Matheson Analytics Inc., a Delaware corporation (“ Helios ”), and those stockholders of the Company listed on Schedule A attached hereto (together with any subsequent stockholders, or any transferees, who become parties hereto as “Key Holders” pursuant to Subsection 5.1 below, the “ Key Holders ,” and together collectively with Helios, the “ Stockholders ”). RECITALS A.Concurrently with the execution of this Agreement, the Company and Helios are closing (the “ Closing ”) the transactions contemplated by that certain Securities Purchase Agreement, dated as of [], 2017 (the “ Purchase Agreement ”), by and between the Company and Helios, providing for the sale of shares of the Company’s common stock (the “ Common Stock ”), and in connection with that Purchase Agreement the parties desire to provide Helios and certain other Stockholders with the right, among other rights, to designate the election of certain members of the board of directors of the Company (the “ Board ”) in accordance with the terms of this Agreement. B. Prior to the date hereof, the Company and certain stockholders were a party to that certain Amended and Restated Voting Agreement, dated June 24, 2014, which has been terminated pursuant to Subsection 5.1 therein as a result of the conversion of all outstanding shares of the Company’s preferred stock into Common Stock at the Closing. NOW, THEREFORE, the parties agree as follows: 1. Voting Provisions Regarding Board of Directors . Size of the Board . Each Stockholder agrees to vote, or cause to be voted, all Shares (as defined below) owned by such Stockholder, or over which such Stockholder has voting control, from time to time and at all times, in whatever manner as shall be necessary to ensure that the size of the Board shall be set and remain at five (5) directors and may be increased only with the written consent of Helios. For purposes of this Agreement, the term “ Shares ” shall mean and include any securities of the Company that entitle the holders of which to vote for members of the Board, including without limitation, all shares of Common Stock, by whatever name called, now owned or subsequently acquired by a Stockholder, however acquired, whether through stock splits, stock dividends, reclassifications, recapitalizations, similar events or otherwise. Board Composition . Each Stockholder agrees to vote, or cause to be voted, all Shares owned by such Stockholder, or over which such Stockholder has voting control, from time to time and at all times, in whatever manner as shall be necessary to ensure that at each annual or special meeting of stockholders at which an election of directors is held or pursuant to any written consent of the stockholders, the following persons shall be elected to the Board: (a)Three (3) persons shall be designated by the Chief Executive Officer of the Company (the “ Company Designees ”), which individuals shall initially be Mitch Lowe, [] and []. The parties agree that two (2) of the Company Designees shall each qualify as an “ Independent Director ,” within the meaning of the director independence rules of the NASDAQ Stock Market LLC (“
